Citation Nr: 1300265	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-11 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease with arthritis.   

2.  Entitlement to service connection for renal cancer due to radiation exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976 and from May 1981 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision which denied the Veteran's claims.  The Veteran perfected a timely appeal.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board has determined that the Veteran should be re-scheduled for a Travel Board hearing.  

On his VA Form-9, dated in April 2009, the Veteran indicated that he wanted a BVA hearing at a local VA office before a member, or members of the BVA.  Accordingly, the Veteran was scheduled for a Travel Board hearing on March 16, 2012.  The RO received a letter from the Veteran on March 5, 2012, indicating that the Veteran could not find a ride to the RO and would be unable to make it to his hearing but that he continued to desire a hearing.  The Veteran asked for assistance in his letter.  

As a general rule, when a veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2012).  However, requests for a change in a Travel Board hearing date may be made at any time up to two weeks before the scheduled date of the hearing.  Id.  Such requests must be in writing and must show good cause why a new hearing date is necessary.  Id.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or his representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.  

In this case the Veteran contacted the RO approximately two weeks prior to his scheduled hearing and attempted to get assistance in order to appear for his hearing.  Given that the Veteran has indicated a strong desire to be afforded the opportunity to appear before a member of the Board and present testimony and evidence and the fact that he contacted the RO prior to his scheduled hearing, the Board finds that the Veteran should be rescheduled for a Travel Board hearing.  

Accordingly, pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings between the RO and the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing at the local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


